Use TabCase
        key 1:21-mj-00232-ZMF
             to move from field to field on6this
                                Document         form.
                                              Filed 02/23/21 Page 1 of 1
NOTICE OF APPEARANCE IN A CRIMINAL CASE



                                   CLERK’S OFFICE
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                               WASHINGTON, D.C. 20001


UNITED STATES OF AMERICA


        vs.                                         Criminal Number       21-mj-00232

Christian Secor
            (Defendant)




TO:      ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT I APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.


I AM APPEARING IN THIS ACTION AS:              (Please check one)


 9       CJA                9■     RETAINED          9     FEDERAL PUBLIC DEFENDER



                                                                (Signature)



                                           PLEASE PRINT THE FOLLOWING INFORMATION:


                                          Brandi Harden 470-706
                                                        (Attorney & Bar ID Number)
                                          Harden & Pinckney, PLLC
                                                               (Firm Name)
                                          400 7th St. NW #604
                                                             (Street Address)

                                          Washington, DC 20004
                                           (City)               (State)          (Zip)
                                          202 621-8268
                                                           (Telephone Number)
